Case 3:20-cv-00177-REP Document 10-2 Filed 07/13/20 Page 1 of 5 PagelD# 126

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION

 

UNITED STATES OF AMERICA and the
COMMONWEALTH OF VIRGINIA,

Plaintiffs,
V. Civil Action No. 3:20-cv-177
VIRGINIA ELECTRIC AND POWER
COMPANY (d/b/a DOMINION ENERGY
VIRGINIA)

Defendant.

)
)
)
)
)
)
)
)
)
)
)

 

DECLARATION OF CHAD HARSH IN SUPPORT OF THE UNITED STATES AND
THE COMMONWEALTH OF VIRGINIA’S
MOTION TO ENTER CONSENT DECREE

I, Chad Harsh, pursuant to 28 U.S.C. § 1746, and based on my personal knowledge,
review of the relevant records in this case, and factual discussions with professionals with the
United States Environmental Protection Agency (EPA), state environmental agencies, and the
United States Department of Justice (DOJ), declare and state the following:

Ls Tam a Life Scientist in EPA Region 3, assigned to the National Pollutant
Discharge Elimination System (NPDES) Section of the Enforcement and Compliance Assurance
Division.

Bs I have a Bachelor of Science Degree in Environmental Science from Kutztown
University and a Master of Science Degree in Biology from California University of
Pennsylvania.

3. Ihave been employed by EPA for over 22 years, including over 19 years focusing

on NPDES Enforcement.
Case 3:20-cv-00177-REP Document 10-2 Filed 07/13/20 Page 2 of 5 PagelD# 127

4. I have completed inspector training to meet requirements of EPA Order 3500. 1
and am credentialed as an Enforcement Officer.

3 As a Life Scientist within the NPDES Section, I conduct compliance
investigations under the Clean Water Act (CWA). My duties include conducting inspections,
gathering data, and preparing reports to make compliance determinations. Based on inspection
reports and other data, I identify CWA violations and develop cases for prosecution. For cases
involved in settlement discussions, I participate in settlement negotiations, develop and review
proposed injunctive relief to ensure compliance with the CWA, and develop penalty calculations
using the EPA Penalty Policy and BEN model. Part of my role is also to make recommendations
to senior management on various matters, including whether the Region should enter into a
proposed settlement.

6. During the 19 years that I have worked on NPDES enforcement, I have conducted
investigations across a wide variety of industries, including construction, ready mixed concrete,
natural gas production and coal mining. Through this experience I have gained significant
understanding of various industrial operations, environmental compliance practices, treatment
technologies, and experience in developing site specific and company-wide injunctive relief.

Ti One of the cases to which I have been assigned is the compliance investigation of
Dominion Energy Virginia. In addition to me, EPA Regions 3 staff, attorneys, and managers;
EPA Headquarters staff; and state agency staff assisted in gathering and analyzing data and
developing and reviewing injunctive relief. I served as the federal lead technical member of the
case team.

ENFORCEMENT BACKGROUND
8. On April 15, 2016 and January 5, 2017, EPA issued a CWA Section 308

information request to Dominion seeking CWA compliance information for its power generation
Case 3:20-cv-00177-REP Document 10-2 Filed 07/13/20 Page 3 of 5 PagelD# 128

operations, including information about NPDES permit compliance and practices. Dominion
submitted multiple responses to the information requests.

9; On March 31, 2016, EPA conducted an inspection of the Dominion Bellemeade
Power Station due to a release of anhydrous ammonia. EPA collected information regarding this
release along with the facility’s hazardous chemical storage reporting requirements. On May 4,
2017, EPA sent the Dominion Mount Storm Power Station a combined CAA Section 114 and
CERCLA 104(e) Information Request Letter due to a release of anhydrous ammonia. EPA
collected information regarding this release along with the facility’s hazardous chemical storage
reporting requirements.

10. Following the document review, negotiations lasted over two and a half years.
Both sides were represented by experienced counsel. Throughout the negotiations, the United
States and the Virginia Department of Environmental Quality (DEQ) actively engaged in
discussions with Dominion to discuss settlement terms, meeting in-person with Dominion
representatives on multiple occasions. Numerous technical discussions and exchanges occurred
over the course of negotiations. Every provision of the CD was subject to intense scrutiny, and
many elements were contested and extensively negotiated.

EPA’S EVALUATION OF SETTLEMENT TERMS

11. The proposed CD requires that Dominion pay a total of $1.4 million in penalty,
$410,000 to the United States and $990,000 to the State.

12. EPA’s calculation of the civil penalty amount is based on the Interim Clean Water
Act Settlement Penalty Policy (CWA Penalty Policy), available at
http://www2.epa.gov/enforcement/interim-clean-water-act-settlement-penalty-policy, and the
Enforcement Response Policy for Sections 304, 311 and 312 of EPCRA and Section 103 of

CERCLA, available at: https://www.epa.gov/sites/production/files/documents/epcra304.pdf,
Case 3:20-cv-00177-REP Document 10-2 Filed 07/13/20 Page 4 of 5 PagelD# 129

which provide a methodology for calculating penalties in settlement of civil judicial cases. The
two main components of the penalty calculation are economic benefit and gravity. The
economic benefit component is the benefit gained by a company from failing to implement
measures necessary to achieve compliance. Essentially, this is a calculation of the costs, both
avoided and delayed, that should have been spent by a company to comply with environmental
law. The gravity component is calculated to quantify the gravity of the violations as they relate
to the underlying requirement. The factors considered include the significance of the violation,
harm to human health and the environment, and the number of violations.

13. EPA worked closely with Virginia DEQ to determine the total appropriate penalty
amount for settlement. The final agreed upon civil penalty of $1.4 million was the result of
intense negotiations and took into account all of the factors I described above. The payment of a
$1.4 million dollar penalty exceeds the economic benefit received by Dominion and includes a
full recovery of the gravity of harm calculated using EPA’s Penalty Policies.

14, In light of these factors, EPA believes that the penalty amount in the proposed
decree is fair and reasonable.

15. The injunctive relief portion of the Dominion CD includes five components: (1)
EMS Audit and Implementation, (2) Third-Party Environmental Audit, (3) Internal
Environmental Audits, (4) Seep Identification and Mitigation, and (5) Training. These measures,
taken collectively, create a disciplined framework for Dominion to achieve and maintain
compliance.

16. EPA has thoroughly evaluated the proposed CD to ensure that the injunctive relief
will correct the underlying practices that led to Dominion’s violations and that the penalty is

consistent with EPA policy.
Case 3:20-cv-00177-REP Document 10-2 Filed 07/13/20 Page 5 of 5 PagelD# 130

17. Specific provisions of the injunctive relief were evaluated throughout negotiations
by technical staff and attorneys with EPA who have many years of experience developing and
negotiating similar settlements. The final decree was reviewed by several layers of EPA Region
3, and EPA Headquarters enforcement managers to concur that the settlement was appropriate
and consistent with EPA policy.

18. Throughout the negotiation process, Virginia DEQ participated in the negotiations
and provided expert technical evaluation of the injunctive relief. The state agrees that the
proposed CD provides an appropriate framework for compliance and is in the public interest.

19. EPA believes the proposed CD is fair and reasonable and provides a strong
framework for Dominion to ensure compliance with its environmental obligations.

20. After careful review and consideration of the comment received, EPA continues
to believe that the proposed CD is fair and reasonable, includes suitable injunctive relief and an
appropriate civil penalty.

Zl. I, Chad Harsh, declare under penalty of perjury that the foregoing is true and
correct to the best of my knowledge and belief.

q
Executed the dX tay of June 2020 in Lancaster, Pennsylvania.

Mf U—

Chad Harsl’
Life Scientist
EPA Region 3
